UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                              No. 07-6009




In Re: SHONE EDWARD WILKES,

                                                           Petitioner.




                On Petition for Writ of Mandamus.
                       (No. 5:04-cv-01304)


Submitted: February 15, 2007                Decided:   February 26, 2007


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Shone Edward Wilkes, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Shone Edward Wilkes petitions for a writ of mandamus,

alleging the district court has unduly delayed acting on his 28

U.S.C. § 2241 (2000) petition.      He seeks an order from this court

directing the district court to act.         We find there has been no

undue delay in the district court.        Accordingly, although we grant

leave to proceed in forma pauperis, we deny the mandamus petition.

We   dispense   with   oral   argument   because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                          PETITION DENIED




                                  - 2 -